DETAILED ACTION
Status of Claims
	This Action is in response to Application 16/774,616 filed 01/28/2020. The preliminary amendment filed 01/28/2020 has been acknowledged. Claims 1-18 are cancelled. Claims 19-38 have been added. Claims 19-38 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10586255 (hereafter Pat. 255). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. 255 encompasses the presently claimed invention.

A method of displaying media on a mobile device comprising: 
receiving, by the mobile device, a notification to automatically update campaign telephone numbers stored in the mobile device, wherein the received information includes new campaign identifiers and a list of associated campaign telephone numbers used to trigger display of media objects; (See Pat. 255 claim 1, “receiving, at the mobile telephone device, notifications comprising information related to new campaigns to automatically update campaign telephone numbers stored in the mobile telephone device, wherein the information comprises new campaign IDs and a list of associated campaign telephone numbers used to trigger display of media objects;”)
determining whether a telephone call has been initiated between the mobile device and another device; (See Pat. 255 claim 1, “determining by the mobile telephone device that a telephone call has been initiated between the mobile telephone device and a second telephone device;”)
determining a telephone number of the other device in response to determining that the telephone call has been initiated between the mobile device and the other device; (See Pat. 255 claim 1, “determining by the mobile telephone device a telephone number of the second telephone device;”)
determining whether the telephone number of the other device matches at least one of the campaign telephone numbers stored in memory; (See Pat. 255 claim 1, “determining by the mobile telephone device that the telephone number of the second telephone device matches a campaign telephone number stored on the mobile telephone device;”)

downloading the media object on the mobile device; (See Pat. 255 claim 1, “downloading the media object on the mobile telephone device;”)
determining by the mobile device that the telephone call has ended; and (See Pat. 255 claim 1, “determining by the mobile telephone device that the telephone call has ended; and”)
displaying the media object on the mobile device after the telephone call has ended. (See Pat. 255 claim 1, “displaying the media object on the mobile telephone device after the telephone call has ended.”)

Non-Obvious Subject Matter
Claims 1-18 are directed towards the display of advertisements on a mobile device. The invention as claimed receives a notification on the mobile device to update the campaign telephone numbers stored on the device. The invention then determines a telephone call has been initiated including the telephone number being called. The invention then determines the telephone number is on the list of stored campaign telephone numbers and determine a media object associated with the campaign telephone number. The invention then downloads the media object and displays the media object after determining the call has ended.
The Examiner notes as previously discussed in the Notice of Allowance of parent application 15/157,459 filed 11/08/2019, these limitations were previously rejected under the combination of Dhawan (US 20100158230 A1), Chan et al. (US 20150350186 A1), and Oikonomidis (US 20150213490 A1). As shown, Dhawan discloses a voice interaction system on a telephone device including presenting advertisements based on voice inputs and interactions. Chan teaches the concept of authentication tokens including registering a device to receive tokens, and transmitting tokens for accessing information. Oikonomidis further teaches displaying the content.
As previously discussed, while Dhawan does involve voice interactions, Dhawan does not specifically trigger the display of media content based on a call and number. 
The Examiner further notes the following references:
Chatterjee (US 20090313097 A1), which talks about ad distribution to telephone calling parties including selecting advertisements based the telephone number called. Although Chatterjee teaches these concepts, Chatterjee does not address the concept of authentication of the mobile device or the implementation of the notification/campaign list and downloading the content. 
Seo et al. (US 20130054379 A1), which talks about providing advertisements to a telephone device including playing advertisements after a call. Although Seo teaches this concept, Seo does not address the advertisement to be selected by matching campaign telephone numbers of the call.
Fitzgerald et al. (US 20100138298 A1), which talks about providing advertisements through auxiliary user interfaces including the concept of triggering particular functions based on a call number (See Fitzgerald ¶0107). Although Fitzgerald 
Roundtree et al. (US 20090124271 A1), which talks about communication interception for customer self-support including the concept of referencing stored numbers on the mobile device (See Roundtree ¶0061). Although Roundtree teaches this concept, Roundtree does not teach this matching of numbers to trigger the download or display of an advertisement.
Celik et al. (US 2019030442 A1), which talks about automatic after call download, including the concept of triggering a download based on a call event to a particular number. Although Celik teaches this concept, Celik does not teach or suggest the list of call numbers to be stored on the mobile device or the display of advertisements after the call.
Although the above references teaches/suggest certain elements of the claimed invention such as matching telephone numbers and storing numbers on the mobile device, the above references fails to teach or suggest the usage of stored telephone numbers on the mobile device to trigger the download of media and further trigger the display of the media at the end of the call. Upon further search and consideration, no additional references have been discovered. As such, the Examiner has determined the invention as claimed to be non-obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.